Exhibit FIRST AMENDMENT TO EMPLOYMENT AGREEMENT THIS AMENDMENT (“Amendment”), made and entered into as of December 9, 2008 (the “Effective Date”) by and among Larry T. Kuglar, a resident of the State of Georgia (“Employee”), SouthCrest Financial Group, Inc. (f/k/a Upson Bankshares, Inc. which was f/k/a First Polk Bankshares, Inc.), a Georgia corporation (“SouthCrest”), and The First National Bank of Polk County, a national banking association (“Bank”) (collectively, SouthCrest and Bank are the “Employer”). W I T N E S S E T H: WHEREAS, Employer currently employs Employee as the President and Chief Executive Officer of SouthCrest and the President and Chief Executive Officer of Bank pursuant to that certain employment agreement between Employer and Employee dated September 29, 2004 (the “Employment Agreement”); WHEREAS, Employer and Employee desire to continue such employment; WHEREAS, Employer and Employee now desire to revise the Employment Agreement to reflect the change in the name of “Upson Bankshares, Inc.” to “SouthCrest Financial Group, Inc.”; and WHEREAS, Employer and Employee also desire to amend the Employment Agreement primarily so that the payments and benefits under the Employment Agreement comply with, or are exempt from, the rules of Section 409A of the Internal Revenue Code of 1986, as amended; NOW, THEREFORE, in consideration of the continued employment of Employee by Employer, of the premises and the mutual promises and covenants contained herein, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree to modify the Employment Agreement as follows, effective as of January 1,
